Citation Nr: 1751632	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-25 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar post-traumatic degenerative osteoarthritis with disc disease. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1982 to April 1990.  He ultimately retired from the National Guard in August 2013.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago Illinois.

In July 2017, the Veteran appeared at a hearing before the undersigned.  A transcript of that hearing is associated with the Veteran's file.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files. This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.

The Veteran has perfected an appeal to the issues of entitlement to service connection for hypertension, entitlement to increased ratings for an anxiety disorder and a right ankle sprain, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  In June 2017, however, the appellant requested to testify at a video conference Board hearing.  To date that hearing has not been held or scheduled.  As such, those issues will be the subject of a separate Board hearing and a separate decision at a later date.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination to determine the degree of severity of his lumbar post-traumatic degenerative osteoarthritis with disc disease in May 2014.  In July 2017, the Veteran testified that the disability has increased in severity since the 2014 examination.  Given his testimony the Board has determined that the claimant should be afforded another VA examination to determine the current degree of severity of the disability.

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a new VA orthopedic examination should be ordered to document the current severity of the service-connected post traumatic degenerative osteoarthritis of the lumbar spine. 

The Board further notes that while serving in the National Guard the Veteran worked as a heavy construction equipment operator and mechanical maintenance supervisor.  Additionally, in July 2017 the appellant testified that he was regularly exposed to artillery fire during repeated tours of active duty for training.  Given that the appellant retired from the National Guard after the last pertinent VA examination, a new examination is in order.  

Relevant ongoing VA treatment records should be requested on remand.  38 U.S.C. § 5103A (c) (West 2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the claim.  This includes securing any pertinent VA treatment records as well as all pertinent records from Integrated Health of Harrisburg, Illinois.  If the RO cannot locate all pertinent records identified by the appellant it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any identified government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Then, afford the Veteran a VA examination to determine the current nature and severity of his lumbar post traumatic degenerative osteoarthritis with disc disease.  All indicated studies must be performed to include range of motion studies with measurements of both active and passive ranges of motion.  The examiner must estimate the extent of any limitation of lumbar motion: a) due to pain, weakened movement, excess fatigability, or incoordination; b) following repetitive motion; and c) during a flare up.. 

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  The Veteran must also be scheduled for a VA audiology examination.  The examiner is to address the Veteran's history of noise exposure and tinnitus during and since his periods of active duty for training and inactive duty training with the National Guard.  This includes a discussion of the appellant's service duties as a heavy construction equipment operator and mechanical maintenance supervisor.  Thereafter the examiner must opine whether it is at least as likely as not that tinnitus was caused by inservice noise exposure or other injury or disease while performing active duty for training or inactive duty training. 

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4.  Then, after completing any additional development warranted, readjudicate the issues on appeal. If any benefit sought on appeal is not granted to the appellant's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

